2022 IL App (5th) 210297-U
             NOTICE
                                                                                        NOTICE
 Decision filed 08/30/22. The
                                                                             This order was filed under
 text of this decision may be               NO. 5-21-0297
                                                                             Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                             not precedent except in the
 the filing of a Petition for                  IN THE                        limited circumstances allowed
 Rehearing or the disposition of
                                                                             under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v.                                              )     No. 19-CF-1546
                                                )
RASHAUD PAUL,                                   )     Honorable
                                                )     John J. O’Gara,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court.
         Justices Wharton and Vaughan concurred in the judgment.

                                            ORDER

¶1       Held: As there were no meritorious arguments that (1) defendant’s right to a public trial
               was violated; (2) the trial court treated defendant differently from a State witness;
               (3) defendant was prejudiced by the prosecutor’s comments including facts not in
               evidence; (4) the trial court erred by not allowing defendant to introduce evidence
               of an order of protection sought against the victim after the shooting; (5)
               defendant’s conviction of two counts of aggravated discharge of a firearm was
               legally inconsistent with his acquittal of a third count; (6) defendant was proved
               guilty beyond a reasonable doubt; and (7) defense counsel was ineffective, we allow
               defendant’s appointed counsel on appeal to withdraw and affirm the judgment
               of the trial court.

¶2       Following a jury trial, defendant, Rashaud Paul, was convicted of two counts of aggravated

discharge of a firearm (720 ILCS 5/24-1.2(a)(1) (West 2018)). He was found not guilty of one

count of aggravated discharge and one count of aggravated battery with a firearm (id. § 12-

3.05(e)(1))). Defendant appeals.


                                                  1
¶3     Defendant’s appointed attorney on appeal, the Office of the State Appellate Defender

(OSAD), has concluded that this appeal lacks merit. Accordingly, OSAD has filed a motion to

withdraw as counsel for the defendant (see Anders v. California, 386 U.S. 738 (1967)) along with

a brief in support of the motion. OSAD has provided defendant with a copy of its Anders motion

and brief. This court has provided him with ample opportunity to respond, but defendant has not

done so. Having read OSAD’s Anders motion and brief, and having examined the record on

appeal, we agree that this appeal lacks merit. There is no potential ground for appeal. Accordingly,

we grant OSAD leave to withdraw and affirm the circuit court’s judgment.

¶4                                      BACKGROUND

¶5     Defendant was charged with several offenses, including being an armed, habitual criminal

(AHC) (720 ILCS 5/24-1.7(a) (West 2018)), following the shooting of Lamadre Ridley in the

parking lot of Spike’s Pub in Bellville. On defendant’s motion, the trial court severed the AHC

charge, and defendant was acquitted of that offense. The cause then proceeded to trial on the

remaining charges.

¶6     Due to the ongoing pandemic, the trial court closed the courtroom to the general public but

allowed spectators to watch the trial through a Zoom feed in the courthouse library. Evidence at

the trial showed that, on September 25, 2019, Ridley walked from his home to Spike’s, as was his

custom on Tuesday evenings, intending to meet some friends.

¶7     Ridley testified that as he entered the back parking lot at Spike’s, he recognized a friend,

Greg Franklin. As he was walking toward Franklin, he was shot by a man in a white t-shirt. As

the man continued shooting, Ridley took cover behind a truck and returned fire with a Glock pistol

that he frequently carried. Ridley had never met defendant and denied having threatened him.

Other witnesses, as well as video evidence, established that defendant was the shooter.


                                                 2
¶8     Defendant testified that he was dating Ridley’s former girlfriend, Tacorie Purnell.

Previously, Purnell had required a police escort when she went to Ridley’s house to get her clothes.

¶9     Defendant said that Ridley had argued with and threatened him over the phone. On the

night of the shooting, defendant was sitting in the back seat of a car with his friend, Jordan Jenkins.

A car pulled up behind them and Purnell said that the occupants were “Ridley’s people.”

Defendant took a gun from Jenkins’s lap, put it in his pocket, and got out of the car. He was

approached by five people who talked about sending the police to Ridley’s house. Eventually, the

five walked away.

¶ 10   Defendant then saw Ridley’s cousin, Antwyne Warren, texting and acting suspiciously.

Defendant became frightened and texted Purnell that he was ready to leave. Defendant then saw

Ridley walking quickly in his direction. He knew that Ridley often carried a gun. As Ridley

approached, his hand was reaching toward his pants. Defendant did not know “if he was pulling

up his pants, holding his pants up or his hand was down like he was *** reaching for something,”

so defendant began shooting. Defendant testified that he was running backward as he shot.

¶ 11   The court allowed the State to present Warren’s testimony from the first trial in which he

identified defendant as the shooter. When cross-examining defendant, the prosecutor suggested

that he had a gun the entire time he was at Spike’s. The prosecutor showed defendant still photos

appearing to show him with a gun sticking out of the waistband of his pants on his left side.

Defendant responded that he did not have a gun and is right-handed.

¶ 12   In closing argument, the prosecutor stated that defendant

       “tried to talk about but I’m right-handed. And I don’t know if anybody is familiar with

       firearms, but you can be right-handed in writing and throwing and have to shoot with your

       left hand—I personally am that—if you’re left-eye dominant. You got [sic] to have the


                                                  3
       gun in your left hand to shoot even slightly accurately. So, please disregard that explaining

       away of those pictures the defendant did.”

¶ 13   The jury found defendant guilty of two counts of aggravated discharge of a firearm. The

trial court sentenced him to two concurrent terms of 16 years’ imprisonment. Defendant timely

appealed.

¶ 14                                       ANALYSIS

¶ 15   OSAD suggests seven possible issues that defendant could raise and concludes that none

has even arguable merit. We agree.

¶ 16   OSAD first contends that defendant could not succeed on a claim that the trial court

violated his right to a public trial by closing the courtroom to spectators, allowing the public to

watch only on a Zoom feed.

¶ 17   A criminal defendant is guaranteed the right to a “speedy and public trial.” U.S. Const.,

amend. VI. To that end, “[t]rial courts are obligated to take every reasonable measure to

accommodate public attendance at criminal trials.” Presley v. Georgia, 558 U.S. 209, 215 (2010).

       “ ‘[T]he party seeking to close the hearing must advance an overriding interest that is likely

       to be prejudiced, the closure must be no broader than necessary to protect that interest, the

       trial court must consider reasonable alternatives to closing the proceeding, and it must

       make findings adequate to support the closure.’ ” Id. at 214 (quoting Waller v.

       Georgia, 467 U.S. 39, 48 (1984)).

¶ 18   Although no Illinois court has considered the issue, numerous state and federal courts have

concluded that protecting public safety during the COVID pandemic is such an overriding interest

and that the procedure adopted here—closing the courtroom to spectators while allowing the public

to watch the trial remotely—is a reasonable accommodation. See, e.g., United States v. Richards,


                                                 4
2020 WL 5219537 (M.D. Ala.), slip order at 2-4; United States v. Huling, 542 F. Supp. 3d 144,

145-48 (D.R.I. 2021). Cf. United States v. Allen, 34 F.4th 789, 798 & n.5 (9th Cir. 2022) (order

closing courtroom and allowing public only audio access was overbroad given that “courts

throughout the country” had successfully allowed video streaming of proceedings; citing cases).

¶ 19    Allowing public access via live video streaming is consistent with the public-trial

requirement’s purpose, to ensure a defendant “ ‘ “that the public may see he is fairly dealt with

and not unjustly condemned, and that the presence of interested spectators may keep his triers

keenly alive to a sense of their responsibility and to the importance of their functions.” ’ ” Huling,

542 F. Supp. 3d at 147 (quoting Waller, 467 U.S. at 46, quoting Gannett Co. v. DePasquale, 443

U.S. 368, 380 (1979)). In light of the universal acceptance of video streaming as a means of

accommodating defendants’ interest in a public trial and the overriding need of protecting public

health, there is no merit to an argument that the trial court’s order violated defendant’s right to a

public trial.

¶ 20    OSAD next asserts that there is no arguable merit to a contention that the trial court erred

by telling defendant to “sit” during his cross-examination. OSAD observes that the trial court, at

the prosecution’s request, allowed a State witness to leave the witness stand and approach a video

screen while narrating a video. Later, during defendant’s cross-examination, the court instructed

him to sit while testifying about the video.

¶ 21    The trial judge, due to his or her great influence over the jury, should avoid displays of

antagonism or favoritism toward either party. People v. Johnson, 2012 IL App (1st) 091730, ¶ 76.

Here, while the court arguably treated defendant and the State witness differently, the

circumstances were also different. The prosecutor specifically asked that the witness be allowed

to stand. While cross-examining defendant, the prosecutor requested that defendant remain seated,


                                                  5
and defendant did not specifically ask to stand up. Any difference in treatment was minor and did

not affect the jury’s verdict.

¶ 22    OSAD’s third potential issue is whether the prosecutor during closing argument improperly

referred to facts not in evidence and used them to comment unfavorably on defendant’s credibility.

Noting that defense counsel did not object to the comments, OSAD concludes that they did not

amount to plain error.

¶ 23    A prosecutor should not “argue assumptions or facts not based upon evidence in the case.”

People v. Adams, 2012 IL 111168, ¶ 17. Nevertheless, such comments are reversible error only if

“there are reasonable grounds for believing the jury was prejudiced by the improper remarks.”

(Internal quotation marks omitted.) People v. Wicks, 236 Ill. App. 3d 97, 108 (1992).

¶ 24    As noted, defendant did not object to the prosecutor’s remarks, thus forfeiting the issue.

The plain-error doctrine permits a court of review to consider error that has been forfeited when

either “(1) the evidence is close, regardless of the seriousness of the error, or (2) the error is serious,

regardless of the closeness of the evidence.” People v. Herron, 215 Ill. 2d 167, 187 (2005).

¶ 25    Here, the evidence was not closely balanced, and the prosecutor’s relatively brief reference

to personal knowledge to contradict defendant’s testimony was not sufficiently serious to

“challenge[ ] the integrity of the judicial process.” Id.

¶ 26    The fourth potential issue is whether the trial court erred in refusing to allow defendant to

introduce the contents of a petition for an order of protection that Purnell filed against Ridley after

the shooting. The court ruled that it was not relevant to show defendant’s state of mind on the

night of the shooting.

¶ 27    Evidence is admissible when it is relevant to an issue and its prejudicial effect does not

substantially outweigh its prejudicial effect. Ill. R. Evid. 403 (eff. Jan. 1, 2011). Evidence is


                                                    6
relevant if it has any tendency to make the existence of any fact consequential to the outcome of a

case either more or less probable than it would be without the evidence. Id. The trial court has

discretion to decide whether evidence is relevant and admissible, and its decision will not be

reversed absent an abuse of that discretion. People v. Clark, 2018 IL App (2d) 150608, ¶ 26.

¶ 28   Here, the trial court did not abuse its discretion in finding that a petition filed by another

person after the shooting was irrelevant to defendant’s mental state on the night of the incident.

As OSAD points out, defendant was allowed to testify about threats that Ridley and his friends

made against defendant and that on the night of the shooting Ridley walked aggressively toward

him. Thus, defendant was allowed to present evidence that he feared Ridley when he shot him.

Evidence of Ridley’s violent conduct toward another individual after that time was not relevant to

defendant’s state of mind earlier.

¶ 29   The next potential issue is whether the convictions on two counts of aggravated discharge

of a firearm were legally inconsistent with the acquittal on a third count of that offense. “ ‘Legally

inconsistent verdicts occur when an essential element of each crime must, by the very nature of

the verdicts, have been found to exist and to not exist even though the offenses arise out of the

same set of facts.’ ” People v. Price, 221 Ill. 2d 182, 188 (2006) (quoting People v. Frieberg, 147

Ill. 2d 326, 343 (1992)). As OSAD notes, our supreme court has held that “defendants in Illinois

can no longer challenge convictions on the sole basis that they are legally inconsistent with

acquittals on other charges.” People v. Jones, 207 Ill. 2d 122, 133-34 (2003). More importantly,

the verdicts were not inconsistent where the charges in question were based on separate acts.

¶ 30   Defendant was charged with three counts of aggravated discharge of a firearm. To prove

defendant guilty of that offense, the State had to prove that he knowingly or intentionally

“[d]ischarge[d] a firearm in the direction of another person.” 720 ILCS 5/24-1.2(a)(2) (West


                                                  7
2018); People v. Leach, 2011 IL App (1st) 090339, ¶ 22. In closing argument, the prosecutor

explained that the three counts resulted from investigators finding three bullet holes in the back of

Spike’s Pub. She argued that only defendant was firing in that direction, which proved that

defendant fired at least three shots.

¶ 31   Thus, the jury did not find the same mental state to exist and not exist with regard to a

single act. The jury could have found that defendant had the requisite mental state with regard to

two shots but not a third, or that one shot was justified by self-defense (as, for example, after

Ridley returned fire) but two others were not.

¶ 32   The next potential issue is whether the State proved defendant guilty beyond a reasonable

doubt. As noted, the State had to prove that defendant knowingly discharged a firearm in the

direction of another. 720 ILCS 5/24-1.2(a)(2) (West 2018).

¶ 33   When a defendant challenges on appeal the sufficiency of the evidence to convict, we ask

only whether after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.

People v. Cunningham, 212 Ill. 2d 274, 278 (2004).

¶ 34   Defendant admitted that he shot Ridley but claimed that he did so in self-defense. To

establish self-defense, a defendant must present some evidence that: (1) unlawful force was

threatened against him, (2) he believed the danger of harm was imminent, (3) he was not the

aggressor, (4) the force used was necessary to avert the danger, and (5) his beliefs were

reasonable. People v. Rodriguez, 336 Ill. App. 3d 1, 15 (2002). Once a defendant offers some

evidence of self-defense, the burden is upon the State to prove beyond a reasonable doubt that the

defendant did not act in self-defense. Id.




                                                 8
¶ 35   Here, Ridley testified that he was walking to meet a friend when, without provocation, an

unknown man began shooting at him. Defendant admitted that he was the shooter. This was

sufficient to prove that defendant shot Ridley and was not acting in self-defense. While defendant

testified to a different version of the encounter, the jury, as factfinder, could choose which version

to accept. Id.

¶ 36   The final potential issue is whether defense counsel was ineffective. OSAD notes that

defense counsel did not file a motion to reconsider the sentence and failed to include potential

double-jeopardy and jury-instruction issues in his motion for a new trial. However, OSAD

concludes that no meritorious issues were forfeited as a result and, because defendant was not

prejudiced, counsel was not ineffective.

¶ 37   A defendant establishes ineffective assistance of counsel by showing (1) his counsel’s

representation fell below an objective standard of reasonableness and (2) but for counsel’s

shortcomings, the result of the proceeding would have been different.                  Strickland v.

Washington, 466 U.S. 668 (1984). A defendant must overcome the strong presumption that the

challenged action or inaction of counsel was the product of sound trial strategy and not

incompetence. People v. Coleman, 183 Ill. 2d 366, 397 (1998). Failing to file a motion to

reconsider a sentence is not ineffective assistance unless some basis existed to file such a motion.

People v. Bailey, 364 Ill. App. 3d 404, 408 (2006).

¶ 38   Here, there appear to be no meritorious issues that could have been raised. The court

committed no obvious errors during sentencing, and the 16-year sentence appears to be appropriate

given defendant’s criminal record and that he was on parole for another conviction at the time of

the offense.




                                                  9
¶ 39   OSAD also notes that two potential issues were not included in defense counsel’s motion

for a new trial. After the armed habitual criminal charge was severed, defendant was acquitted of

that offense. Counsel moved to dismiss the remaining charges on double-jeopardy grounds. The

trial court denied the motion, finding that the charges contained different elements. See generally

People v. Sienkiewicz, 208 Ill. 2d 1, 6 (2003) (if each crime requires proof of a fact not required

by the other, double jeopardy is not violated, notwithstanding a significant overlap in the proof

offered to establish the crimes (citing Blockburger v. United States, 284 U.S. 299 (1932))).

¶ 40   The AHC count, as charged, required the State to prove that defendant possessed a firearm

after having been convicted of two or more predicate offenses. See 720 ILCS 5/24-1.7(a) (West

2018). On the other hand, the aggravated discharge counts, as charged, required the State to prove

that defendant “[d]ischarge[d] a firearm in the direction of another person.” Id. § 24-1.2(a)(2).

Because the aggravated-discharge counts required proof of different elements than the AHC

charge, defendant’s trial on those charges did not violate double jeopardy. Accordingly, defendant

was not prejudiced by counsel’s failure to include the issue in his posttrial motion.

¶ 41   Counsel also did not include any issue regarding the court’s instructing the jury about

Warren’s testimony. Over defense objection, the court allowed the prosecutor to present Warren’s

testimony from the first trial by having an intern from the district attorney’s office read it. The

court instructed the jury that it should “give this testimony the same consideration you would give

it had the witness personally appeared in court.” See Illinois Pattern Jury Instructions, Civil, No.

2.01 (2011). The trial court’s decision to give a particular instruction is reviewed for an abuse of

discretion. People v. Mohr, 228 Ill. 2d 53, 66 (2008). The instruction, while modified from the

civil jury instructions, nevertheless accurately states the law. Thus, the trial court did not abuse its




                                                  10
discretion in giving it, and defendant was not prejudiced by the failure to include the issue in the

posttrial motion.

¶ 42                                   CONCLUSION

¶ 43    For the foregoing reasons, we grant OSAD’s Anders motion and affirm the judgment of

the trial court.


¶ 44    Motion granted; judgment affirmed.




                                                11